Title: To George Washington from Thomas Ridout, 10 September 1786
From: Ridout, Thomas
To: Washington, George



Sir,
Bordeaux, 10 Septemr 1786

I had the Honor to receive, the 1st Ulto your Excellency’s letter of the 20 May, together with the Packet & Barrel for the

Marquis de la Fayette—the former I forwarded him immediately pr post, & I sent the Barrel last week in very good condition. I could not get it sooner from the Custom House & Brokers.
The wine you are pleased to order will be sent you by the next opportunity for the Potowmack & I hope it will be such as will please you.
As I propose revisiting America very soon my Friends. Mess. W. & N. Johnston of this place will transact my Business during my absence & will with pleasure execute any orders you may have in this place.
I have the Honor to be with the greatest respect Your Excellency’s Most Obedient Humble Servant

Thos Ridout

